PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sayem et al.
Application No. 14/751,227
Filed: 26 Jun 2015
For: RF-ANTENNA ARCHITECTURE IN MOBILE COMMUNICATION DEVICES

:
:
:	DECISION ON PETITION
:
:
:
This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.181 filed April 9, 2021.

The petition under 37 CFR 1.181 is GRANTED.

A decision by the Patent Trial and Appeal Board was issued September 24, 2020. The Notice of Abandonment mailed January 7, 2021 indicates that the application is abandoned for failure to reply to the Office letter mailed September 24, 2020.

Petitioner herein argue that the holding of abandonment should be withdrawn in view of the decision by the Patent Trial and Appeal Board wherein the Examiner was reversed in part.

Petitioner’s arguments have been carefully considered and found persuasive to the extent that the holding of abandonment was improperly mailed given the examiner was reversed in part by the Patent Trial and Appeal Board, as indicated in the decision mailed September 24, 2020.

A review of the decision indicates that the examiner was reversed with respect to Claims 2 and 10. Accordingly, the Notice of Abandonment was improperly issued.

In view thereof, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to Group Art Unit 2476 for further processing in accordance with MPEP 1214.06 and the decision by the Patent Trial and Appeal Board issued September 24, 2020.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor